Citation Nr: 1419761	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-05 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 2003 to March 2004 and from August 2006 to December 2007.  

This matter comes before the Board on an appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issue of entitlement to service connection for a low back disability is addressed in the remand portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The evidence of record fails to establish that the Veteran's tinnitus is etiologically related to his active service, to include in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in February 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in February 2009.  Nothing more was required. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, including in-service examinations of the Veteran's hearing acuity, have been obtained.  January 2009 and October 2012 VA examination reports are associated with the claims files.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the October 2012 VA examination was more than adequate, as it reflected a full review of all medical and other evidence of record, was supported by sufficient detail, and referred to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  Even though the examiner was unable to provide the requested opinion without resorting to speculation, the examiner adequately explained why such opinions could not be provided.  He explained that the Veteran's conflicting reports on the onset of his tinnitus prevented him from making a more definitive opinion.  He made direct reference to the evidence (conflicting statements).  The Board finds that there is no additional development that may be undertaken to assist the examiner in addressing the etiology question.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examination is more than adequate.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).   

The benefit of the doubt is given to the Veteran when there is an "approximate balance" of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the preponderance of the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim. Id.

Analysis

In the September 2012 Board remand, the Board observed that tinnitus is a subjective disability, and that the Veteran was competent to report/diagnose the condition.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The first element of Shedden is satisfied.  

With respect to the second element of Shedden, whether the Veteran had any in-service incurrence or injury, the Board notes that the Veteran's service treatment records (STRs) are silent with respect to complaints, treatment, or diagnosis of tinnitus.  However, the Veteran presents competent evidence that he was exposed to loud noises such as M-16's, mortars, helicopters and generators while in-service.  38 U.S.C.A. § 1154(a).  The second element of Shedden is also satisfied.   

The Board turns now to the third element of Shedden, requiring that there exist a causal relationship between the present disability and the in-service disease or injury.  It is on this basis that the Veteran's claim fails.  At a January 2009 VA examination the Veteran reported that he became aware of his tinnitus when he returned home from service in November 2007.  However, on his post-deployment examination in April 2008, he denied experiencing tinnitus.  Due to this inconsistency, the January 2009 examiner could not provide an opinion on the Veteran's tinnitus without resorting to mere speculation.  No rationale was provided.

The Veteran was afforded another VA examination in October 2012.  At that examination, the examiner, who was the same examiner that conducted the January 2009 examination, again concluded that he too could not "resolve the issue of tinnitus without resorting to mere speculation."  However, and crucially, the examiner explained that his ability to provide a more definitive opinion was hindered by the Veteran's inconsistent reports of tinnitus.  He referenced reports in 2007, which included a post-deployment examination, wherein the Veteran denied the symptoms of tinnitus.  He also noted that the Veteran denied tinnitus in 2008.  He emphasized that the Veteran specifically denied tinnitus in his post-deployment assessment even though he was in a quiet setting.  The fact that he denied tinnitus a year later further detracted from his ability to relate it to his active service, which included a full consideration of his history of in-service noise exposure.  The Board may rely on an examiner's conclusion that an etiology opinion would be speculative, as long as the examiner explains the basis for such an opinion, as the reviewer has in this case.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

Consideration has been given to the Veteran's assertion that his tinnitus had its onset in service or is etiologically related thereto.  He is again deemed competent to identify the symptoms of tinnitus, i.e., ringing in the ears.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), and while tinnitus is a condition capable of lay diagnosis, the cause of tinnitus requires the opinion of an expert.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  His lay evidence thereby lacks probative value.  Additionally, the Veteran's reports of when his tinnitus started are inconsistent; he first stated that his tinnitus began upon his discharge in 2007, but in 2008, just a few months later, stated he wasn't experiencing any tinnitus.  Therefore, the Board finds that his reports are also not credible.  Caluza v. Brown, 7 Vet. App. 498 (1995); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997).  

The preponderance of the competent and probative evidence establishes that the Veteran's tinnitus is not etiologically related to the Veteran's exposure to noise in service.  Therefore, the claim must be denied.


ORDER

Entitlement to service connection for tinnitus is denied.





REMAND

The Board notes that there is a document at the top of the claims file that call into question the status of the claim for service connection for low back disability.  A supplemental statement of the case (SSOC) dated in February 2013 indicates that the claim for service connection for low back disability was denied following additional development.  However, an undated single page document, which identifies the Veteran, suggests that service connection had been awarded.  Clarification is needed.  Indeed, if the claim remains denied, a new SSOC is required.  See 38 C.F.R. § 19.38 (2013).

Accordingly, the case is REMANDED for the following action:

Unless the claim for service connection for low back disability has been resolved in the Veteran's favor, a supplemental statement of the case should be furnished to him.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


